DETAILED ACTION
Response to Amendment
This Office Action is in response to the Applicant’s amendments filed on January 19, 2021.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
With regards to claims 36, 39, 42 and 45, the prior art reference of Wentink et al. (US 2015/0016250) discloses receiving, by a transmitting device, a plurality of requests from a plurality of receiving devices, each request requesting transmission of a packet train of a plurality of packets. However Wentink doesn’t disclose for each group of requests in which the number of requests is greater than the threshold, transmitting, by the transmitting device to each receiving device from which one of the requests of the group was received, the packets of the packet train in a parallel unicast manner at the identical requested transmission rate interval of the group.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication from the examiner should be directed to ABDULLAHI AHMED whose telephone number is (571) 270-3652. The examiner can normally be reached on M-F 8:00AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571)272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/A. A./Examiner, Art Unit 2472

/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472